Citation Nr: 1312997	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.  He died in September 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2010, the Board issued a decision denying service connection for diabetes mellitus for accrued benefits purposes.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the appellant and the Secretary of VA (parties) filed a joint motion for a partial remand.  (The Board had decided four issues in its June 2010 decision, and the parties noted that the appellant was appealing only one issue, which is why the motion involved a "partial" remand.)  In August 2011, the Court granted the motion, and the case was then returned to the Board for further appellate review.  

In June 2010, prior to the issuance of the now-vacated Board decision, the appellant had a hearing before an Acting Veterans Law Judge in connection with her claim.  The Acting Veterans Law Judge who presided at the hearing and signed the September 2010 decision is no longer employed with the Board.  Therefore, in September 2011, the appellant was informed of this fact and that VA law requires that the judge who conducted a hearing must participate in any decision made on the appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The Board then offered the appellant the opportunity to have a hearing with a current judge.  That same month, the appellant responded that she did not wish to appear at the hearing and asked that the Board consider her case on the evidence of record. 

In February 2012, the Board remanded the claim to the RO for development consistent with the aforementioned joint motion.  The case has been returned to the Board for appellate review.  


REMAND

Appellant contends that she is entitled to accrued benefits based on her husband's claim of service connection for diabetes pending at the time of his death.  She continues his argument that he developed diabetes mellitus Type II due to his Agent Orange exposure in Korea and during a temporary assignment to Vietnam.  In particular, she states that he was exposed to herbicide an Kunsan Air Force Base and in the demilitarized zone (DMZ).  She also contended in the past that he went on a flight to Vietnam in the course of his duties as part of an aircrew, but she has been unable to provide any further information as to this assertion.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) .

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Diabetes mellitus Type II is among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).

VA has received from the Department of Defense a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  Agent Orange was used along the DMZ in Korea from April 1968 to June 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  If a Veteran served in Korea but not with one of the listed units and not between April 1968 and August 1971, exposure must be verified by the JSRRC.  Id.  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable. 

The Federal Circuit determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Appellant does not contend, nor does the record show, that the Veteran developed diabetes in service or for years following service.  It is acknowledged that the initial diagnosis of diabetes was in or around 1992.  

In February 2012, the Board remanded this matter for development consistent with the joint motion between the parties.  The parties agreed that the VA should comply with the changes in VA criteria for development of claims wherein it is asserted that a veteran was exposed to herbicide in Korea.  To that end, the Board ordered that the RO obtain the Veteran's service personnel record (SPRs) and contact the Joint Records Research Center (JSRRC).  

SPRs contain information regarding the Veteran's dates of service in Korea.  His separation record prepared in April 1975 indicates that the Veteran was assigned as squadron aircrew systems repairman in Kunsan, Korea, effective July 25, 1973.  His next assignment, characterized as release or transfer, was dated on April 8, 1975.  However, this does not correspond to the DD214 notation that the Veteran served in Korea for 369 days.  Several performance reports are of record.  A performance report dated in February 1975 reflects a period from February 5, 1974, through February 4, 1975, indicating that the Veteran was stationed at Kunsan, Korea for that time period.  He was assigned to the 8th Field Maintenance Squadron at Kunsan Air Force Base, Korea.  An earlier performance report reflects that, from August 30, 1973, through February 4, 1974, he was with the 19th Field Maintenance Squadron, Robins Air Force Base, Georgia.  A report dated from August 30, 1973 (it appears that 1973 was a typographical error and should have read 1972), to August 29, 1973, reflecting a period of 365 days, indicates that the Veteran was stationed with the 19th Field Maintenance Squadron w/dy 43 Field Maintenance Squadron, Anderson Air Force Base, Guam.  An Airman performance report for the period from February 9, 1972, through August 24, 1972, reflects that the Veteran was assigned to the 3211th Field Maintenance Squadron, Elgin Air Force Base, Florida.  An Airman performance report for the period from June 29, 1971, through February 8, 1972, reflects that the Veteran was in the 3211th Field Maintenance Squadron at Elgin, and that he arrived at that duty station direct from tech school.  

In April 2012, the Appellant submitted a statement in response to the remand.  She indicated that her husband's DD 214 notes he spent 369 days in Korea.  She also submitted a DD 1360 in an effort to document that her husband's service at Kunsan Air Force Base was shortly after herbicides were used in the DMZ.  The DD 1360 appears to indicate that the Veteran underwent orientation to Kunsan Air Force Base April 10, 197?.  This date was listed after January 25, 1972 and before July 15, 1974.  The form also indicates that the Veteran underwent Korean road sign and flight line tests but no date is listed.  

JSRRC provided the following response in May 2012.  "We researched the 1973 U.S. Air Force Station List and the July through September 1973 historical report submitted by the 8th Field Maintenance Squadron.  The documents report that the squadron was stationed at Ubon Airfield, Thailand, during that period.  Also, the history did not document any personnel assigned to Kunsan Air Force Base, Korea, during the July through September 1973 time frame."  However, the Board notes that the service personnel records show that the Veteran served in Guam for 43 days with the 43 Field Maintenance Squadron, including in August 1973.  From August 1973 to February 1974, he served with the 19th Field Maintenance Squadron and from February 1974, he served with the 8th Field Maintenance Squadron.   

The VA continued to deny the claim in a December 2012 supplemental statement of the case SSOC, citing to the JSRRC report.  

Based on these results, the Board finds that additional development is necessary prior to Board review of this claim.  The Board finds that JSRRC should be contacted concerning the period of time that a performance report indicates the Veteran served in Korea, i.e., from February 5, 1974 to February 4, 1975.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(p) (September 15, 2011).  If herbicide exposure cannot be conceded based upon the above described facts, and the veteran has provided the approximate dates, location, and nature of the alleged herbicide exposure, and the information provided is sufficient to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure. Id.

Thus, the appellant's claim must be remanded to ensure full compliance with the evidentiary development noted in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(p).  It should be determined, in essence, whether it is documented or likely that the Veteran was exposed to herbicides while serving in Korea.  

Moreover, as the appellant has provided service records directly to VA, she should be contacted on remand and asked to submit any additional information in her possession showing the Veteran's assignments in service and any temporary duty in Vietnam, including travel vouchers, etc.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she submit any additional information in her possession showing the Veteran's unit assignments in service, including but not limited to orders issued by the service department.  She should also be asked to provide any evidence she has in her possession concerning reported TDY duty in Vietnam such as travel vouchers, orders, etc.

2.  Based on the information contained in the service personnel records and any information received from the appellant, ensure compliance with all relevant evidentiary development law and directives.  

This includes contacting the JSRRC to verify whether the Veteran was exposed to herbicides from February 5, 1974 to February 4, 1975 (i.e., the period of time when a performance report indicates he served with the 8th Field Maintenance Squadron at Kunsan Air Force Base in Korea).  

Also, as the DD214 shows 369 days of service in Korea, and the separation record shows service in Korea starting in 1973, request that the JSRRC verify whether the 19th Field Maintenance Squadron served in Korea from August 1973 to February 1974 and, if so, whether the Veteran was exposed to herbicides as a result thereof.

All responses should be documented in the claims file.  

3.  Thereafter, undertake any other development deemed warranted and then readjudicate the claim.  If a complete grant of benefits requested is not awarded, issue a SSOC to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



